Title: To Thomas Jefferson from C. W. F. Dumas, 11 March 1791
From: Dumas, Charles William Frederick
To: Jefferson, Thomas


The Hague, 11 Mch. 1791. Nothing decisive has taken place since his last. The return of spring will tell whether there will be war between Russia and Prussia. The enemies of the latter desire it out of resentment; and the enemies of despotism in general desire it also, in the hope of seeing the two powers weaken themselves. He speaks of the public voice, not that of diplomacy which, especially today, one cannot know what it says, much less what it will say.
“O fortunés les Citoyens des Etats-Unis, qui n’ont ni oligarchie, ni hiérarchie à combattre, ni obéissance passive, ni fanatisme, ni esprit de corps, ni d’autres funestes principes à déraciner, ni d’autre politique à employer que celle de l’équité naturelle et de l’honnêteté mutuelle! Dieu les conserve, avec ceux que leur coeur a choisi et choisira pour être les pères de la patrie!”
The populace and the great, magistrates and others, coaches, horses, and footmen celebrated the 8th of March, each according to his fashion. On the 30th the temples, by supreme command, will withhold acts of grace for the State blessed as a republic. The Bank of Amsterdam has with difficulty kept itself above par. Commerce languishes there. Loans to Russia amount to 30 millions and are well credited because she pays precisely at the time stipulated. And this causes visible pain to the partisans of her rival here.
[P. S.] A childish fad has just arrived from England and fascinates the young males and females of a certain class, called “Joujou de Normandie” and consisting of two small discs joined with a peg at the center around which a cord rolls and unrolls as the performer in the streets, in coaches, &c., causes it to extend itself and return “en tout sens le joujou.” The Prince of Wales, they say, is the coryphaeus, being able to keep three joujous going at once with his two hands and his mouth, even on horseback. They are sold here at every price according to the value of the materials from which they are made. He concedes that this silliness is unworthy TJ’s attention.
P. S. of the 16th. Some informed and trustworthy people have assured him in great confidence that the disaffection among the bourgeoisie at Bois-le-Duc, sustained by a party of the Regency and by all of lowland Brabant, is at its peak and only awaits a spark to explode. The same flame is brooding under the cinders in Friesland and  Overyssel.—The court of Vienna continues to make strong complaints against the government’s conduct respecting the Belgian troubles. This causes much embarrassment here and they carefully hide it from the public.—The probability of the pacification of Chistovo descends from one Ordinary to another.—Those of Strasbourg have just elected a professor of their university as bishop.
